DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.
 
Election/Restrictions
Claims 3-4 and 6-8 are allowable. Claims 9-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on 21 July 2021, is hereby withdrawn and claims 9-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Pawlikowski on 12 August 2022.

The application has been amended as follows: 

IN THE CLAIMS
8. (Currently Amended) The vehicle according to claim 6, wherein the control device is further configured to display discount information of a fueling charge according to the amount of collection of CO2 taken out when collecting CO2 from the CO2 recovery device at [[a]] the service station  for providing the fuel to be filled to the fuel tank of the vehicle and for collecting CO2 from the CO2 recovery device on a map displayed at [[the]] an onboard display part configured to provide information to an occupant of the vehicle.

9. (Currently Amended) A system comprising:
the vehicle according to claim 6, 5Application No. 16/991,025
a terminal associated with an occupant of the vehicle, the terminal comprising: 
a terminal display part for displaying information; 
a terminal communication device configured to be able to communicate with [[a]] the service station for supplying the fuel tank with fuel and for collecting CO2 from the CO2 recovery device; and 
a terminal processing device configured to make the terminal display part display information relating to the time of completion of filling the fuel tank and the time of completion of collection of CO2 from the CO2 recovery device received from the service station-side through the terminal communication device.  

10. (Currently Amended) The system according to claim 9, wherein the terminal processing device is configured to make the terminal display part display in a selectable format whether to complete both filling the fuel tank and collecting CO2 from the CO2 recovery device or whether to end the fueling and the CO2 collection at the time when one among these has been completed when the time of completion of filling the fuel tank the time of completion of collection of CO2 from the CO2 recovery device differ.  

11. (Currently Amended) A system comprising: 
the vehicle according to claim 6; and 
[[a]] the service station for providing the fuel to be filled to the fuel tank of the vehicle and collecting CO2 from the CO2 recovery device of the vehicle, 
the service station comprising: 
a service station-side communication device configured to receive vehicle-side information including an empty volume of the fuel tank sent from  the communication device  of the vehicle and an amount of CO2 recovery of the CO2 recovery device; and 
a service station-side control device configured to control the amount of fuel supplied to the fuel tank and the amount of CO2 collected from the CO2 recovery device based on the vehicle-side information so that the time of completion of filling the fuel tank and the time of completion of collection of CO2 from the CO2 recovery device become the same times. 
 
12. (Currently Amended) A system comprising: 
the vehicle of claim 6; and 
[[a]] the service station for providing the fuel to be filled to the fuel tank of the vehicle and collecting CO2 from the CO2 recovery device of the vehicle, the service station is configured to discount a fueling charge in accordance with the amount of CO2 collected from the CO2 recovery device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “a control device, wherein the C02 recovery device is configured to be able to recover C02 in exhaust discharged from the internal combustion engine, and the control device is configured to control the internal combustion engine so that high temperature exhaust is discharged from the internal combustion engine when collecting C02 from the C02 recovery device and to heat the C02 recovery device by introducing high temperature exhaust to the C02 recovery device.” in claim 3; “wherein the CO2 recovery device is configured to be able to recover CO2 in exhaust discharged from the internal combustion engine, and the control device is configured to turn over the internal combustion engine by a motor to supply air to the exhaust passage when collecting CO2 from the CO2 recovery device and to inject fuel from the fuel addition device to supply fuel to the oxidation catalyst, use the heat of oxidation when making the fuel oxidize on the oxidation catalyst to heat air, and introduce that air to the CO2 recovery device to thereby heat the CO2 recovery device.” in claim 4; “wherein the control device is further configured to make the display part display in a selectable format whether to complete both filling the fuel tank and collecting CO2 from the CO2 recovery device or whether to end the fueling and the CO2 collection at the time when one among these has been completed when the time of completion of filling the fuel tank and the time of completion of collection of CO2 from the CO2 recovery device differ.” in claim 6; and “wherein the control device is further configured to make the display part display information on when filling of the fuel tank or collection of CO2 from the CO2 recovery device can no longer be continued when that is so and to display in a selectable format whether to continue only filling the fuel tank if collection of CO2 from the CO2 recovery device can no longer be continued.” in claim 7.
The closest prior art of record are Hall et al. (US 2017/0298880) and Rothschild (US 2013/0278407). Hall discloses a vehicle and device for collection and storage of both fuel and CO2 capture. (See Hall, Figure 1, Paragraphs [0027] & [0034]). Rothschild discloses a vehicle refueling control device with a display. (See Rothschild, Figure 1, Paragraph [0022]). However, neither Hall, nor Rothschild, alone or in combination, teach or fairly suggest “a control device, wherein the C02 recovery device is configured to be able to recover C02 in exhaust discharged from the internal combustion engine, and the control device is configured to control the internal combustion engine so that high temperature exhaust is discharged from the internal combustion engine when collecting C02 from the C02 recovery device and to heat the C02 recovery device by introducing high temperature exhaust to the C02 recovery device.” in claim 3; “wherein the CO2 recovery device is configured to be able to recover CO2 in exhaust discharged from the internal combustion engine, and the control device is configured to turn over the internal combustion engine by a motor to supply air to the exhaust passage when collecting CO2 from the CO2 recovery device and to inject fuel from the fuel addition device to supply fuel to the oxidation catalyst, use the heat of oxidation when making the fuel oxidize on the oxidation catalyst to heat air, and introduce that air to the CO2 recovery device to thereby heat the CO2 recovery device.” in claim 4; “wherein the control device is further configured to make the display part display in a selectable format whether to complete both filling the fuel tank and collecting CO2 from the CO2 recovery device or whether to end the fueling and the CO2 collection at the time when one among these has been completed when the time of completion of filling the fuel tank and the time of completion of collection of CO2 from the CO2 recovery device differ.” in claim 6; and “wherein the control device is further configured to make the display part display information on when filling of the fuel tank or collection of CO2 from the CO2 recovery device can no longer be continued when that is so and to display in a selectable format whether to continue only filling the fuel tank if collection of CO2 from the CO2 recovery device can no longer be continued.” in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746